Citation Nr: 1007758	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-13 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder, to 
include squamous cell carcinoma and basal cell carcinoma.

4.  Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1970, including combat service in Vietnam, for which he 
received the Combat Infantryman Badge, Purple Heart Medal, 
and Bronze Star Medal with device.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 50 percent disability rating 
for PTSD, effective December 22, 2006; and denied claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and a skin disorder.

The Veteran testified before the undersigned at a 
videoconference hearing held in December 2009.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss first 
manifested many years after service and is not related to his 
service or to any aspect thereof, including combat-related 
noise exposure.

2.  The Veteran's current tinnitus is the result of combat-
related noise exposure.

3.  Throughout the pendency of the appeal, the Veteran's PTSD 
has been productive of total occupational and social 
impairment.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 
1112(a), 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.308, 3.309, 3.385 (2009).

2.  Tinnitus was incurred in the Veteran's service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.

3.  The criteria for an initial rating of 100 percent for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, DC 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

With respect to the claim for service connection for 
tinnitus, further assistance or notice is not required under 
the VCAA.  The Board is fully granting the claim and it is 
substantiated.

With respect to the claim for service connection for 
bilateral hearing loss, notice was provided to the Veteran in 
February 2007, prior to the initial adjudication of his claim 
in June 2007.  The Dingess elements of VCAA notice were 
provided to the Veteran in that same letter.  The content of 
the notice letter fully complies with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Furthermore, the Veteran was told it was his responsibility 
to support the claim with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
VA treatment records are in the claims folder.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified 
any other treatment records aside from those that are already 
of record.  Thus, VA has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The Veteran was afforded a VA examination with respect to the 
claim of entitlement to service connection for bilateral 
hearing loss in May 2007.  The examination was thorough and 
consistent with the Veteran's treatment records.  
Accordingly, the Board concludes that the examination was 
adequate and may be considered in deciding the claim.

The Veteran's appeal for an increased initial rating for PTSD 
arises from his disagreement with the initial rating assigned 
following the grant of service connection.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, the Board finds that VA satisfied its duties to 
notify the Veteran with respect to this claim.

In addition, the Board is granting the maximum benefit 
available under law; and further assistance is not required 
to substantiate the PTSD appeal.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases and disorders, including sensorineural hearing loss 
and tinnitus, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

The Veteran contends that his current bilateral hearing loss 
and tinnitus are the result of acoustic trauma sustained in 
service.  Specifically, he asserts that his hearing loss and 
tinnitus are related to a very loud explosion that occurred 
in November 1967.  

In testimony at the December 2009 hearing the Veteran 
explained that on November 9, 1967, while stationed in 
Vietnam, his unit was airlifted into the Battle of Dak To to 
relieve two sister companies that had been overrun by the 
enemy.  His platoon was to be the lead platoon in the 
assault.  Once he and his men were settled in the bunkers, an 
enemy round hit one of the bunkers in which he and his men 
were occupied, immediately killing several, and wounding 
others.  The Veteran himself was approximately 10 to 15 feet 
from the explosion.  Since the explosion, he had experienced 
ringing in his ears; he did notice any hearing loss until 
after service.

The Veteran denied a post-service history of significant 
noise exposure.  He testified that since service, he had not 
fired a gun, or worked around a lot of machinery.  He noted 
that while he had worked in the steel industry, he personally 
had worked in an office setting for his entire career.

A December 2009 statement written by a comrade with whom the 
Veteran served corroborates his account of the explosion.  
The comrade additionally stated that he too had experienced 
tinnitus since the explosion, as a result of his proximity to 
the detonation.

The Veteran's service records demonstrate that he served as 
an infantry unit commander.  His service treatment records do 
not show clinical evidence of hearing loss at any time during 
active service.  See  38 C.F.R. § 3.385 (2009).  Audiological 
examination on every occasion in service and on separation 
from service revealed hearing that despite being marginally 
worse than at the time of his entrance into service was 
normal by VA standards.  Id.

His service records, however, demonstrate sufficient proof of 
participation in combat such that he may be presumed to have 
been exposed to acoustic trauma in service.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  Service connection for hearing loss, 
however, may not be presumed.  Rather, a nexus between his 
current disabilities and the in-service exposure to acoustic 
trauma must be shown.

The first post-service medical evidence demonstrating 
complaints of hearing loss and tinnitus is not dated until 
May 2007, when the Veteran underwent VA audiological 
examination.  Audiometric examination at that time revealed 
hearing loss that meets VA criteria for consideration as a 
disability.  38 C.F.R. § 3.385.  

The Veteran indicated to the examiner that he felt that his 
hearing loss and tinnitus were related to an explosion that 
had occurred on November 9, 1967.  At the time of the 
explosion, he had been approximately 15 feet away from the 
blast.  His hearing acuity had temporarily decreased, but 
returned gradually.  In contrast, he had experienced constant 
bilateral tinnitus since the explosion.  Other significant 
in-service noise exposure included exposure resulting from 
his duties as a rifle platoon leader, and as a company 
commander.  The Veteran stated that hearing protection had 
been used for training while in the Army.

The Veteran denied a significant post-service history of 
noise exposure.  He had worked in the steel industry in a 
management capacity where he was not exposed to noise.  He 
denied a history of recreational noise exposure.

After reviewing the record and examining the Veteran, the 
examiner determined that the Veteran's hearing loss and 
tinnitus were not likely related to in-service noise 
exposure.  The examiner reasoned that the Veteran's 
separation physical showed hearing levels in the normal 
range, thus making it more likely that the hearing loss 
occurred after separating from military service.  The 
tinnitus was more likely to have had its onset when the 
hearing loss was acquired.

Given the length of time between his separation from service 
and the initial record of diagnosis, the Veteran is not 
entitled to service connection for bilateral hearing loss on 
a presumptive basis.  

Service connection may be granted when all the evidence 
establishes a nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, 
there is no evidence establishing a nexus between military 
service and the Veteran's bilateral hearing loss.  

The Veteran has testified that he did not note hearing loss 
until after service.  Hence, he is not reporting a continuity 
of symptomatology.  There is no other evidence of a 
continuity of symptomatology and there is no medical opinion 
relating the current hearing loss to noise exposure or any 
other incident of service.

The Board has considered the Veteran's assertions that his 
hearing loss is related to his service.  However, to the 
extent that the Veteran ascribes his current hearing loss to 
exposure to noise in service, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).  

While the Veteran is competent to report that he experiences 
difficulty hearing, it would require medical expertise to be 
able to provide an opinion as to the causes of that hearing 
loss.  The Veteran lacks such expertise, and is not competent 
to ascertain the etiology of his hearing loss, and the 
causative factor for hearing loss is not readily subject to 
lay observation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 
Vet. App. 465 (1994).  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's current bilateral hearing loss first manifested 
many years after service and is not related to his active 
service or any incident therein.  Significantly, the Veteran 
has not contended that his hearing loss had its onset during 
service.  Rather, he has submitted numerous written 
statements and December 2009 testimony indicating that his 
hearing loss did not manifest for years after service.  As 
the preponderance of the evidence is against the claim for 
service connection for hearing loss, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In contrast, the Board concludes that service connection for 
tinnitus is warranted.  Although the May 2007 examiner 
determined that the Veteran's tinnitus could not be related 
to acoustic trauma sustained in service, the examiner did not 
consider the reports of tinnitus beginning in service, and 
did not provide a rationale for concluding that it was more 
likely than not that the onset of tinnitus occurred at the 
time of the onset of hearing loss.  The failure to consider 
the lay testimony regarding the incurrence of tinnitus 
immediately following the explosion, and the failure to 
provide a rationale for concluding that the tinnitus likely 
did not begin until the onset of hearing loss lessens the 
probative value of the VA opinion with respect to the 
Veteran's tinnitus.

The Veteran has provided credible testimony regarding the 
onset tinnitus in service, and its continuance since that 
time.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The lay statement written by the comrade with whom the 
Veteran served is persuasive corroboration of the Veteran's 
contentions.  Because the Veteran has provided competent 
evidence of a continuity of symptomatology since the initial 
in-service manifestation of tinnitus, and he has a current 
diagnosis of tinnitus, he is competent to relate his 
currently diagnosed bilateral hearing loss and tinnitus to 
his active service.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (2009).

Resolving all reasonable doubt in favor of the Veteran, as is 
required by law, the Board concludes that the Veteran 
incurred tinnitus as a result of his active duty.  Ashley v. 
Brown, 6 Vet. App. 52 (1993); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Increased Initial Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is rated 50 percent disabling under 
DC 9411.  Under DC 9411, a 50 percent rating is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9203.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The criteria for a 70 percent rating for PTSD are met if 
there are deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

The Veteran did not seek psychiatric treatment until 2006.  
On private psychiatric evaluation in November 2006, the 
Veteran described a variety of PTSD symptoms, including 
significant sleep disturbance, and physiological and 
psychological distress when either being reminded or 
spontaneously recalling combat situations in Vietnam.  He 
stated that he tended to try to avoid reminders of his combat 
experiences, and even when he was with other veterans, would 
steer clear of any emotion-triggering content.  He endorsed 
powerful feelings of survival guilt, especially as an officer 
who commanded men in combat, sometimes at the cost of their 
lives.

With respect to sleep impairment, the Veteran stated that he 
never slept through the night without awaking 3 to 4 times.  
There were times when he was able to fall back to sleep 
within 10 minutes, and other times when he may remain awake 
for several hours, unable to fall asleep.  He described 
experiencing nightmares that involved either Vietnam or some 
other symbolic violence or danger.  He stated that he was 
unable to fall asleep without the television on.

He stated, when describing his employment history, that even 
though he had had a career in higher-level management, that 
he had always been hypervigilant and had had an impulsive 
style of decision making that at times brought disaster to 
him, professionally.  He had always been impatient, and quick 
to fly into rages.  He described himself as always having 
been highly energetic, and possibly even hypomaniac in style, 
but stated that since his prostate surgery in 2004, he had 
felt unusually fatigued most of the time.  

Beginning in 2003, he stopped working in order to care for 
his terminally ill father, who passed away in 2004.  That 
same year, the Veteran developed prostate problems, and had 
not worked on a full time basis since his prostate surgery.  
At the time of the evaluation, he was working part time 
managing a friend's law practice.  He stated that he was 
unsure about what he was going to do for employment in the 
future.

With respect to his social history, the Veteran stated that 
he married his high school girlfriend just three weeks after 
he returned from Vietnam.  He described there being a great 
deal of stress between them, while she worked as a teacher, 
and he went to school and worked, noting that they "argued a 
lot."  Together, he and his wife bore two children; one son 
and one daughter.  

He stated that both children lived in the area and he 
described his relationship with them as close.  He stated 
that he felt as though he had put his family through 
emotional trauma over the years.  He and his wife separated 
in 1998, and their divorce was still pending.  Currently, he 
lived with his mother.  His circle of friends and 
acquaintances had narrowed in recent years, and he was very 
protective of his emotional privacy.

Mental status examination revealed an anxious affect with 
tense motor activity.  His physical appearance was neat.  The 
Veteran's manner was noted to be friendly but cautious.  His 
speech was appropriate, and he was oriented to time, place, 
and person.  His memory function was determined to be good.  
There was no evidence of delusions, disorganized thinking, or 
hallucinations.  He denied experiencing suicidal or homicidal 
ideations, although he admitted that he had a tendency to fly 
into verbal ranges; he had never hurt anyone, however.  His 
judgment was determined to be intact, and his insight was 
good.

Based upon the above, the evaluating psychologist determined 
that a provisional diagnosis of chronic PTSD was appropriate.  
Individual psychotherapy was recommended.

The Veteran underwent VA psychiatric examination in May 2007.  
At the time of the examination, the Veteran stated that he 
had been undergoing psychotherapy with the psychologist who 
evaluated him in November 2006.  He described his current 
PTSD symptoms as feeling depressed, anxious, angry, guilty, 
and feeling "hyper-nervous."  He stated that he had not 
begun reliving his traumatic experiences until he started 
psychotherapy.  He described experiencing panic attacks, in 
that he would get anxious if he was in a place with no 
"escape route."  He denied a history of suicide attempts 
and suicidal ideation.

The Veteran described experiencing significant sleep 
impairment, including never sleeping a full night, waking up 
many times each night, and frequent nightmares.  He stated 
that he felt tired during the day and that in the last three 
years he had not been able to function.

Mental status examination revealed a depressed mood with a 
tearful and constricted affect.  The Veteran's physical 
appearance was neatly groomed.  His psychomotor activity was 
notable for hand wringing, hyperactivity, and restlessness.  
His speech was noted to be clear, and he was oriented to 
person, place, and time.  His thought process was notable for 
a paucity of ideas.  His thought content was remarkable for 
preoccupation with one or two things.  His impulse control 
was determined to be impaired, as manifested by his frequent 
involvement in fights and arguments; he was impulsively 
aggressive.  His judgment was determined to be intact, and 
his insight was good.  His memory was determined to be 
normal.

With respect to his social history, the Veteran stated that 
he had married shortly after his return from Vietnam, and 
that he had thought that getting married would make him look 
normal.  However, everything had gone wrong, and the marriage 
was a constant struggle.  He stated that he had a very short 
temper, and very little tolerance, leading to constant 
fighting with his wife.  He and his wife were separated for 
10 years, ultimately ending the marriage in divorce.  

Other personal relationships had also suffered.  The Veteran 
described himself as an angry person, and as someone who did 
not stick with things for long.  He changed friends 
frequently, and isolated himself, as he was unable to bond 
with others, and did not feel as though he had anything in 
common with other people.  He was, however, able to socialize 
some with his brother or at places of work.

With respect to his occupational history, the Veteran stated 
that while he had had a successful career, he had been 
unemployed for the last three to four years.

Based upon the above, the examiner determined that as a 
result of his PTSD, the Veteran had slight impairment with 
household chores, shopping, engaging in sports and exercise, 
and traveling, moderate impairment in other recreational 
activities, and no impairment in toileting, grooming, 
bathing, or driving.

The examiner determined that the most appropriate diagnosis 
was chronic PTSD.  A GAF of 55 was assigned.  The Veteran's 
prognosis for improvement was felt to be guarded:  he had 
just begun treatment, endorsed multiple symptoms, and had 
shown gradual deterioration.  However, while the Veteran's 
PTSD did result in deficiencies in judgment, thinking, family 
relations, work, and mood, in the examiner's opinion, the 
Veteran was not either totally occupationally or socially 
impaired as a result of his PTSD.  

VA clinical records dated from February 2008 to January 2009 
show that the Veteran underwent occasional follow up for 
PTSD.  These records show that while his speech was clear, he 
was well-groomed and neatly dressed, his mood was anxious and 
depressed, and his affect constricted.  In addition, while 
his thoughts were organized, his thoughts were tangential and 
circumstantial when discussing PTSD and combat.  He 
demonstrated a tendency to overcompensate with his success in 
life from the depth of his experiences in Vietnam.  

This tendency was felt to possibly be a shield that he used 
to deflect and rationalize his memories, as opposed to 
processing the memories internally, and what perceptions he 
perceived in advance he would have for himself, that he saw 
in his perception of other, less fortunate veterans.  His 
PTSD was felt to have moderate to severe impairment in his 
ability to cope with his symptoms.

The Veteran underwent an additional VA psychiatric 
examination in January 2009.  At the time of the examination, 
the Veteran stated that he had undergone private 
psychotherapy from 2006 to 2007, on a weekly basis.  Since 
then, he had not undergone formal psychiatric treatment.  The 
Veteran indicated that he was not currently taking any 
psychotropic medications, by his own preference, as he felt 
that other veterans on medications seemed overly medicated 
and unable to function properly.  

He described repeatedly recollecting events in Vietnam.  At 
the time of the examination, he relived traumatic combat 
experiences, exhibiting a strong emotional undertone of 
sadness and guilt.  He stated that most of his recollections 
and flashbacks happened at night.  Certain triggers, such as 
smells such as damp air in the morning, the sound of a 
helicopter, seeing someone familiar, or the smell of fire, 
increased his recollection of Vietnam events.  

He endorsed hyperarousal in the form of hypervigilance, such 
as when he went to Lehigh campus, which was wooded.  He was 
looking around for a spot where he might be ambushed.  He 
described a lack of emotionality in that he reportedly felt 
numb when his father died in 2004.

Mental status examination revealed a mood that was mildly to 
moderately sad, moderately nervous, and slightly irritable.  
His affect was labile, fluctuating appropriately to his 
thoughts.  He had good personal hygiene, and was neatly 
dressed.  He became tearful, exhibiting strong feelings of 
sadness while reliving events related to Vietnam.  He 
similarly endorsed flashbacks.  He stated that he felt 
panicky when he was not in control of himself.  There was no 
evidence of auditory or visual hallucinations.  He denied 
experiencing homicidal or suicidal thoughts.  His long-term 
and short-term memory were determined to be intact.  His 
insight and judgment were felt to be fair.

The Veteran reported a history of a successful professional 
life, noting that when at work, he operated as though he was 
on a mission.  He likened this to serving in combat in 
Vietnam, where were he not to have repressed all 
emotionality, it would have been fatal.  He noted, however, 
that his professional success had come at the expense of his 
family, whom he neglected.  In addition, his personal career 
had not been all success.  He described the closing of the 
family cabinet making business and vacating his position as a 
manager with a steel plant in or Romania in order to come 
back to the United States to care for his ailing father, who 
had passed away in January 2004.  

Another setback had been when he had been unable to sustain 
work in the forensic accounting field, even on a part time 
basis.  He stated that he was currently unemployed.  There 
was a wood shop left over from his family cabinet making 
business, where he and his brother would still sometimes 
partake in cabinet making.  They had made cabinets for three 
residential homes.  He stated that it was not until he 
stopped working in 2003 to care for his father that he had 
noticed a resurfacing of disturbing symptomatology brought on 
by his experiences in Vietnam.

With regard to his social history, the Veteran noted that his 
first marriage had ended badly, in divorce, and that he was 
not close to his two children.  He noted that he felt no 
closer to his own kids than he did to the children of his 
current fiancée.  He recalled that there was a lack of 
expression of emotion when he was raising his family.  He was 
currently in a relationship with a woman that he planned to 
marry.  Together they planned to perhaps relocate to Florida.  
With respect to recreational activities, the Veteran stated 
that he was compiling a collection of photographs from 
Vietnam that he had acquired, putting them into a book.

Based upon the above, the examiner determined that with the 
loss of his ability to pursue a professional life, his 
symptoms of PTSD had surfaced.  His symptoms at the present 
time were felt to be severe, resulting in social and 
occupational impairment that had worsened over time, such 
that his impairment was currently severe.

A GAF of 55 for the past year was felt to be appropriate, 
with a current GAF of 45.

At his hearing, the Veteran again reported that he had not 
worked since 2003.  His friendships consisted of fellow 
service members from Vietnam with whom he met once a year for 
a reunion.

VA records dated from January 2009 to June 2009 do not 
reflect treatment for PTSD.

VA clinical records show an estimated GAF of 62 in April 
2008.  The May 2007 and January 2009 VA examinations reflect 
GAF scores of 55 and 45, respectively.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).

Under DSM-IV, a GAF score of 55 generally reflects some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  A GAF score of 
62 generally reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and having some meaningful 
relationships.  GAF scores of 40 to 50 reflect serious 
symptoms (suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

While the Veteran has indicated that he is frequently 
irritable, has difficulty getting along with others, and that 
he most often isolates himself, it appears that he does have 
a few significant social contacts, in the sense that he 
reported occasional social interactions with his brother, and 
more recently, an engagement to his fiancée and getting along 
with the children of his fiancée.  

The record overall, however, reflects poor social 
functioning, as the Veteran does not have significant 
friendships, and does not interact with his own children.  
Additionally, he has very few leisure activities.  The 
Veteran's occupational functioning throughout this period has 
been severely impaired.  He has not worked since 2003, when 
he stopped working to care for his terminally ill father.  
Once he stopped working, however, his PTSD surfaced, and has 
since prohibited him from being employed.

Mental status examination throughout this period revealed a 
depressed or anxious mood and constricted affect.  While 
there was no evidence of delusions or other abnormal thought 
processes, his speech was at times noted to be tangential, 
particularly when discussing his experiences in Vietnam.  
Additionally, while the record reflects that the Veteran 
denied experiencing suicidal and homicidal ideations, he 
admitted experiencing frequent rage, which led to frequent 
involvement in fights.  

The Veteran's difficulty with social environments, his need 
to largely isolate himself, and his inability to work clearly 
indicate that his PTSD symptoms result in total occupational 
and social impairment.  While the Veteran was assigned a GAF 
score of 55 on VA examination in May 2007, he was assigned a 
GAF of 45 on examination in January 2009.  

Given that his symptomatology did not differ greatly between 
the two examinations, in the sense that the Veteran had since 
met someone and become engaged, it appears to the Board that 
the more appropriate score is 45.  With respect to the April 
2008 estimated GAF of 62, the Board finds that this score is 
of limited probative value, given that the Veteran was not 
receiving regular treatment at the time the score was 
rendered, and that the score was not rendered after a 
complete review of his records.  Subsequent records show that 
his status overall remains significantly impaired.

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates a 100 percent 
disability rating.  His history demonstrates clear 
occupational and social impairment.  The Veteran is unable to 
sleep at night, resulting in daytime fatigue that prohibits 
him from working.

Consideration has been given to "staged ratings" (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, the Board finds that 
throughout the pendency of the appeal, the Veteran's PTSD has 
been 100 percent disabling.  All reasonable doubt has been 
resolved in favor of the Veteran in making this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A rating higher than 100 percent is not permissible.  
Accordingly, referral for extraschedular consideration is not 
warranted.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.

An initial rating of 100 percent for PTSD is granted, 
effective from the date of service connection.


REMAND

The Veteran contends that the eczema with which he was 
diagnosed for many years was the precursor, or initial 
manifestation, of the squamous cell, and basal cell 
carcinomas with which he was ultimately diagnosed.  Both of 
these skin diseases, he asserts, were incurred as a result of 
his active duty.  In the alternative, he asserts that he is 
entitled to service connection for eczema that had its 
initial clinical onset during his active service.

In numerous written statements and in December 2009 testimony 
before the Board, the Veteran described experiencing frequent 
rashes and skin irritations in service as a result of his 
helmet rubbing the skin on his left temple and forehead 
regions, and as a result of his boots rubbing his calf 
regions.  The chronic irritation from both of these sources 
ultimately developed into chronic nonhealing wounds that 
remained present, long after the sources of irritation were 
removed.  He asserts that the nature of the irritations 
rendered it more likely that the irritations would eventually 
develop into cancerous lesions.

In support of this assertion, the Veteran submitted various 
medical articles indicating that chronic nonhealing wounds 
and open sores have an increased probability of developing 
into certain types of cancer, and indicating that the 
precursor to squamous cell carcinoma could resemble eczema.

The Veteran's testimony regarding the onset of skin problems 
in service is credible.  In addition, that testimony is 
competent.  Because he is not competent, however, to relate 
his in-service symptoms to any currently diagnosed skin 
disorder, and such relationship remains unclear to the Board, 
the Board finds that a VA examination is necessary in order 
to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2009); Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a 
dermatological examination for the 
purpose of ascertaining whether any 
current skin disease had its clinical 
onset during the Veteran's active 
service, or is otherwise related to his 
service.  The examiner should 
specifically offer  opinions as to 
whether it is at likely as not that any 
current skin disorder first manifested 
during his period of active service, 
including whether any disorder that 
first manifested in service later 
developed into carcinoma.  In this 
regard, the examiner should consider the 
Veteran's statements regarding the in-
service skin irritations on the forehead 
and legs, and his report of continuity 
of scaling skin on various body parts in 
the years following his separation from 
service, as well as his statements 
regarding his minimal sun exposure over 
the years.  Dalton v. Nicholson, 21 Vet. 
App. 23 (holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the service 
medical records to provide a negative 
opinion).  

The claims file should be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the 
claims file was reviewed.  The rationale 
for the opinions, with citation to 
relevant medical findings, must be 
provided.

2.  If the decision remains adverse to 
the Veteran, issue a supplemental 
statement of the case.  Thereafter, 
return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


